Citation Nr: 1736174	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for gout, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to September 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The rating decision denied service connection for PTSD and a heart condition, to include chest pains, high blood pressure, gout and diabetes.  During the pendency of the appeal, a June 2013 rating decision granted service connection for PTSD.  

In February 2010, August 2012, February 2016 and March 2017, the Board remanded this matter for additional development and medical inquiry.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ), in December 2009.  The VLJ who conducted the hearing is no longer employed by the Board.  A transcript of the hearing is associated with the record.  In December 2016, the Board informed the Veteran of the prior VLJ's departure and his options for another Board hearing, which included notification that the Board would assume that he did not want another hearing if he did not respond to the letter within 30 days.  The Veteran has not responded to the December 2016 letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board observes that in the report of a May 2013 examination, a VA examiner addressed the issue of service connection for gout, secondary to service-connected PTSD.  

It is impossible to state unequivocally that the veteran's heart disease, hypertension, diabetes type II and/or gout were or were not aggravated by his psychiatric condition (PTSD) without resorting to mere speculation, and the question of aggravation might better be addressed by the medical personnel treating the veteran for these medical problems as it is beyond the scope of practice for a clinical psychologist to determine what is a "normal progression" of these medical disorders.  

The inadequacy of this VA examination, recognized the VA examiner herself, requires another VA examination of the Veteran to address the issue of service connection for gout, secondary to service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In addition, the Board's March 2017 remand requested, among other things, that the Veteran be provided VA examinations to address service connection for heart disease, hypertension, and diabetes mellitus, type II, as secondary to service-connected PTSD.  The remand provided that the requests were based on current research suggesting a link between PTSD and heart disease, hypertension, and diabetes mellitus.  The remand observed that some of this research had been publicized by VA itself.  The remand did not request an additional examination concerning service connection for gout, secondary to service-connected PTSD.   

Documentation in the Veteran's eFolders reflects that in May 2017, VA examinations for diabetes mellitus, hypertension and cardio-heart, and a request for a DBQ medical opinion, were cancelled because the Veteran failed to report.  The documentation notes that RSVP correspondence was sent to the Veteran on May 10, and no response from the Veteran was received by May 23.  

The Veteran's eFolders do not include any correspondence informing him of the scheduled VA examinations.  However, the eFolders do reflect that in the past the Veteran did report for VA examinations conducted in connection with the claims on appeal.  The Veteran's VA medical records reflect that he reported for medical appointments as recently as March 2017.  

In view of the foregoing, it appears that the Veteran may not have received notice of the May 2017 VA examinations.  As a result, the Board finds that the proper adjudication of the claims for secondary service connection for heart disease, hypertension and diabetes mellitus, type II, requires additional development to ensure VA satisfies its duty to assist the Veteran.  The Board advises the Veteran that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA medical records.  

2.  After all outstanding VA records have been obtained, schedule a VA examination to assess whether any current heart disease or hypertension is proximately due to, or aggravated by, the Veteran's PTSD.  All relevant records from the Veteran's eFolders, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that any diagnosed heart disease or hypertension present at any time since 2007 was proximately caused or aggravated by his the Veteran's PTSD. 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should provide complete reasons for the opinion.  The examiner should consider and discuss as necessary the medical literature suggesting a link between PTSD and heart disease.  See VA Research Currents, Study Adds Evidence on Link Between PTSD, Heart Disease (Mar. 31, 2015), accessed at wwww.research.va.gov/currents/spring2015/spring2015-8.cfm; Kibler JL1, Joshi K, Ma M.Behav Med.; Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey, (Ma M.Behav Med.2009 Winter;34(4)), accessed at www.ncbi.nlm.nih.gov/pubmed/19064371.  

3.  After all outstanding VA records have been associated with the record, schedule a VA examination to assess whether any current diabetes mellitus, type II is proximately due to, or caused by, the Veteran's PTSD.  All relevant records from the Veteran's eFolders, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that any diabetes mellitus, type II, present at any time since 2007 was proximately caused or aggravated by the Veteran's PTSD.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should provide complete reasons for the opinion.  The examiner should consider and discuss as necessary the medical literature suggesting a link between PTSD and diabetes mellitus.  See Edward J. Boyko, Isabel G. Jacobson, Besa Smith, Margaret A.K. Ryan, Tomoko I. Hooper, Paul J. Amoroso, Gary D. Gackstetter, Elizabeth Barrett-Connor, Tyler C. Smith, Risk of Diabetes in U.S. Military Service Members in Relation to Combat Deployment and Mental Health (Diabetes Care 2010 Aug; 33(8): 1771-177) https://doi.org/10.2337/dc10-0296.

4.  After all outstanding VA records have been obtained, schedule a VA examination to assess whether any current gout is proximately due to, or aggravated by the Veteran's PTSD.  All relevant records from the Veteran's eFolders, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that any gout present at any time since 2007 was proximately caused or aggravated by the Veteran's PTSD.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should provide complete reasons for the opinion.  

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




